EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Objections
The Drawing Objections have been reconsidered.  The Objection of the Drawings has been withdrawn. 

Allowable Subject Matter
Claim(s) 1, 3-5 & 7-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ibrahim Hallaj on 04/16/2021.
The application has been amended as follows: 

Claim 1:  A medical instrument comprising:
-		a magnetic resonance imaging system that acquires magnetic resonance thermometry data from a subject within an imaging zone;

an ultrasound transducer with an electronically-controlled focus, the electronically-controlled focus being adjustable within a focusing zone; and
a mechanical positioning system that positions the ultrasound transducer to set a location of the focusing zone;
-		a memory for storing machine executable instructions;
-		a processor for controlling the medical instrument, wherein execution of the instructions causes the processor to:
		-	receive a target zone descriptive of a volume within the subject, wherein the target zone is larger than the focusing zone;
		-	divide the target zone into multiple sub-zones, wherein each of the multiple sub-zones has a corresponding transducer position, and when the ultrasound transducer is at the corresponding transducer position: (1) the sub-zone is fully disposed within the focusing zone and (2) the sub-zone can be treated using the electronically-controlled focus alone;
		-	determine a sequence for moving the transducer position to each of the multiple sub-zones into which the target zone was divided;
		-	determine a selected sub-zone selected from the multiple sub-zones using the sequence, wherein each of the sub-zones is divided into regions;
wherein execution of the instructions further cause the processor to maintain the target zone at a target temperature for a predetermined time duration by repeatedly:

		-	acquiring the magnetic resonance thermometry data, wherein the magnetic resonance thermometry data is descriptive of a temperature of voxels in the sub-zone;
		-	determining a temperature property map descriptive of the temperature in each of the voxels using at least the magnetic resonance thermometry data;
		-	heating the regions of the sub-zone independently to the target temperature by controlling the electronically-controlled focus with a temperature feedback algorithm that uses the temperature property map; and
		-	changing the selected sub-zone using the sequence;
wherein execution of the instructions further causes the processor to:
	-	after start of said heating, determine a temperature property: (i) for each of the multiple sub-zones into which the target zone was divided (ii) using the magnetic resonance thermometry data;
	-	after said determine a temperature property after said start of said heating, select a next sub-zone: (i) from the multiple sub-zones into which the target zone was divided (ii) using the temperature property for each of the multiple sub-zones into which the target zone was divided; and
	-	after said select a next sub-zone from the multiple sub-zones after said determine a temperature property after said start of said heating, modify the sequence ; and
wherein execution of the instructions further causes the processor to repeatedly calculate perfusion coefficients and/or diffusion coefficients for each of the voxels using magnetic resonance data.

Claim 6 is Cancelled.

Claim 7, Line 1:  Replace “6” with --1— (to make the claim 7 depend from claim 1).

Claim 15:  A computer program product comprising a computer-readable non-transitory storage medium that stores machine executable instructions for execution by a processor controlling a medical instrument wherein execution of the instructions causes the processor to:
-	receive a target zone descriptive of a volume within a subject, wherein the target zone is larger than a focusing zone of an ultrasound transducer in a high-intensity focused ultrasound system, the ultrasound transducer having an electronically-controlled focus that is adjustable within the focusing zone;
-	divide the target zone into multiple sub-zones, wherein each of the multiple sub-zones has a corresponding transducer position, and when the ultrasound transducer is at the corresponding transducer position: (1) the sub-zone is fully disposed within the 
-	determine a sequence for moving the transducer position to each of the multiple sub-zones into which the target zone was divided;
-	determine a selected sub-zone selected from the multiple sub-zones using the sequence;
wherein execution of the instructions further cause the processor to maintain the target zone at a target temperature for a predetermined time duration by repeatedly:
-		controlling a mechanical positioning system to move the ultrasound transducer to the corresponding transducer position of the selected sub-zone;
-		acquiring magnetic resonance thermometry data from the subject within an imaging zone using a magnetic resonance imaging system, wherein the magnetic resonance thermometry data is descriptive of a temperature of voxels in the sub-zone;
-		determining a temperature property map descriptive of the temperature in each of the voxels using at least the magnetic resonance thermometry data;
-		heating each region independently to the target temperature by controlling the electronically-controlled focus with a temperature feedback algorithm that uses the temperature property map; and
-		changing the selected sub-zone using the sequence;
wherein execution of the instructions further causes the processor to:
-	after start of said heating, determine a temperature property: (i) for each of the multiple sub-zones into which the target zone was divided (ii) using the magnetic resonance thermometry data;

-	after said select a next sub-zone from the multiple sub-zones after said determine a temperature property after said start of said heating, modify the sequence for moving the transducer position to each of the multiple sub-zones into which the target zone was divided such that said next sub-zone: (i) which was selected from the multiple sub-zones into which the target zone was divided (ii) is sequentially next in the sequence; and
wherein execution of the instructions further causes the processor to repeatedly calculate perfusion coefficients and/or diffusion coefficients for each of the voxels using magnetic resonance data.

Claims 20-22 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a MR image guided high-intensity focused ultrasound therapy system.  The prior art fails to teach or suggest a testing apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “wherein execution of the instructions further causes the processor to repeatedly calculate perfusion coefficients and/or diffusion coefficients for each of the voxels using magnetic resonance data” and other intervening limitations.
Claim 15:  “wherein execution of the instructions further causes the processor to repeatedly calculate perfusion coefficients and/or diffusion coefficients for each of the voxels using magnetic resonance data” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 1, 3-5 & 7-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HB/
Examiner, Art Unit 3793                                                                                                                                                                                             

/SERKAN AKAR/Primary Examiner, Art Unit 3793